Citation Nr: 1722801	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  07-34 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus with calcaneal plantar fasciitis prior to May 1, 2015, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1997 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a March 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2016, the Board denied the Veteran's claim for an increased rating for bilateral pes planus with calcaneal plantar fasciitis, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Partial Remand (Joint Motion), the parties agreed that the Board failed to adequately discuss entitlement to a minimum compensable rating under 38 C.F.R. § 4.59 for the period prior to May 1, 2015 and entitlement to separate ratings for pes planus and plantar fasciitis.  The parties moved the Court to vacate the portion of the Board's April 2016 decision denying entitlement to higher ratings for bilateral pes planus with calcaneal plantar fasciitis, and in a February 2017 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.   


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected bilateral pes planus with calcaneal planter fasciitis has resulted in, at most, symptoms that more nearly approximate severe flatfoot.



CONCLUSIONS OF LAW

1.  For the period of the claim, the criteria for an initial rating of 30 percent           for bilateral pes planus with calcaneal plantar fasciitis have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus with calcaneal plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  There was no allegation in the Joint Motion or the April 2017 post-remand brief  from the Veteran's representative that the examinations were inadequate.  See Scott, supra.

The Veteran was afforded a hearing before the Board in November 2014, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.      § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  

Pes planus, or flatfoot, is evaluated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Pursuant to Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is assigned for moderate bilateral flatfoot with weight-bearing line over the medial to great    toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  Id.  A 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.   Id. A maximum 50 percent rating is assigned for pronounced bilateral flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  Id.  

Foot conditions not specifically listed in the Rating Schedule may be rated by analogy under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5284, relating to injuries of the foot.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 492 (2016) (holding that 
although Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, nothing prevents the Board from rating closely related conditions by analogy under Diagnostic Code 5284, which are not specifically listed in § 4.71a).  Pursuant to Diagnostic 5284, a 10 percent rating is assigned for a moderate foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 percent rating is assigned    for a moderately severe foot injury.  Id.  A 30 percent rating is assigned for a severe foot injury.  Id.  A 40 percent rating is assigned for actual loss of use of the foot.  Id.  

Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Further, the Court has provided guidance in observing that the difference in ratings assigned by the Rating Schedule for severe flatfoot and severe foot injuries reflects "the Secretary's judgment that a severe foot injury under Diagnostic Code 5284 represents a more disabling condition than severe flatfoot under Diagnostic Code 5276."  Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015).  

During the November 2014 hearing before the Board, the Veteran testified that he experiences symptoms of foot pain, mostly on the bottom on his feet, and cramping of the toes, particularly with prolonged walking and exercising.  He reported treating his symptoms with stretching, massages, and orthotics.    

The Veteran underwent a VA examination in February 2007, during which he reported bilateral episodic foot pain at the talofibular ligament site.  He described his pain as usually mild, but occasionally moderate.  The Veteran reported "feeling very much better" upon treatment with orthotics and proper shoes.  He also reported stretching his feet when he exercised and taking pain medications as needed.  It was noted that he was able to continue his work and activities of daily living; however, he had to be careful with running and faster activities.  A physical examination revealed mild calcaneal plantar fasciitis, grade 1 pes planus, and no evidence of swelling, fractures, dislocations, nodules, contractures, metatarsalgia, tarsal tunnel syndrome, hallux valgus, claw toe, hammertoe, Raynaud's problem, or redness        of any toes.  In the standing position, Achilles-calcaneal alignment was normal bilaterally.  The soles of the feet revealed no blisters, calluses, fissures, or fungal infections.  The examiner indicated that there was no disturbance of range of motion, and motion remained stable even with consideration of the DeLuca factors.  Coordination of both lower extremities was normal.  The diagnoses were bilateral grade 1 pes planus with episodic problems of bursitis and plantar fasciitis.  The examiner indicated that the Veteran's symptoms of plantar fasciitis were included   in the description of his symptoms for pes planus with episodic problems of bursitis.   

An August 2007 VA treatment record indicates that the Veteran complained of bilateral arch and heel pain, which was aggravated by activity and weight bearing and alleviated with rest, activity modification, and arch supports.  The Veteran requested new orthotics, as his old ones felt too hard.  A physical examination revealed bilateral pes planus, metatarsus primus elevatus, tenderness on palpation  of the calcaneal tuberosity, tenderness on palpation of the plantar aponeurosis,      and decreased dorsiflexion.  There was no evidence of tenderness to palpation 
of the navicular tuberosity, swelling, erythema, induration, or abnormal warmth.     A Morton's test and Tinel's sign were negative.  The assessment was bilateral plantar fasciitis.  The treatment provider discussed conservative treatment options, including physical therapy, and advised the Veteran to follow-up in four to six weeks, or sooner if necessary.  

Another August 2007 VA treatment record shows that the Veteran reported bilateral foot pain in the plantar fascia area and lateral border, which was aggravated by being on his feet and alleviated by being off his feet.  A physical examination revealed no tenderness to palpation, but the plantar fascia was tight bilaterally.    The treatment provider observed bilateral foot pronation.  The Veteran's gait was normal, and both feet and ankles exhibited full strength and full range of motion without any evidence of pain.  The assessment was bilateral plantar fasciitis. 

In December 2007, the Veteran was prescribed new inserts for his bilateral pes planus, plantar fasciitis, and bursitis.  In March 2008, it was noted that his inserts were working. 

A September 2008 VA treatment record shows that the Veteran reported that his history of intermittent heel pain was controlled.  He reported icing and stretching     as needed.  He stated that his pain was controlled as long as he wore his inserts     and comfortable shoes.  A physical examination revealed no gross tenderness          to palpation on the plantar/medial aspects of the foot to the heel bilaterally and      there was no tenderness with a calcaneal squeeze test or along fascial bands. The impression was bilateral heel pain consistent with plantar fasciitis. The treatment provider indicated that the Veteran's symptoms seemed to be controlled with conservative modalities and that he was doing well.  He was advised to return        for further evaluation if his symptoms returned or worsened.

An August 2010 VA treatment record shows that the Veteran reported to podiatry for new orthotics.  A physical examination revealed a pes plano valgus foot type.  There was no evidence of digital contractures.  Muscle strength was normal for all muscle groups tested.  Range of motion of the ankle, subtalar joint, and metatarsophalangeal joint were full without any pain or crepitus.  

A November 2010 VA podiatry treatment record indicates that the Veteran reported relief with orthotics; however, he continued to have some right foot pain around   the arch and heel in the morning, which usually resolved by the end of the day.  A physical examination revealed a pes plano valgus foot type.  There was no evidence of digital contractures.  Muscle strength was normal for all muscle groups tested.  Range of motion of the ankle, subtalar joint, and metatarsophalangeal joint were   full without any pain or crepitus.  The assessment was plantar fasciitis and pes plano valgus.  The treatment provider ordered a thinner pair of orthotics and   advised the Veteran to stretch daily.  A December 2012 VA treatment record      notes that x-rays of the feet were normal.  

A November 2012 VA podiatry treatment record shows that the Veteran received    a pair of dress orthotics at his last visit and reported some discomfort in the arch    of his right foot.  He denied any other pedial problems.  A physical examination revealed pain on palpation to the medial arch of the right foot.  The assessment    was pes plano valgus and plantar fasciitis.  The treatment provider ordered thinner orthotics and advised the Veteran to stretch daily and use ice and nonsteroidal anti-inflammatory drugs as needed.  

A November 2013 VA treatment record indicates that the Veteran reported two days of soreness after undergoing a treadmill gait analysis, most notably in the left dorsum of the foot and big toe.  He also reported increased pain in the plantar fascia bilaterally, which was not relieved by stretching.  The assessment was soft tissue foot pain and flatfoot.  The plan included dry needling and night splints.  

A subsequent November 2013 VA treatment record shows that the Veteran reported worsening plantar fasciitis pain, which was located in center of the arch on both feet.  A physical examination revealed moderate pes planus, which was equal bilaterally.  There was no tenderness to palpation at the medial calcaneal tubercle, and the entire arch of both feet were nontender.  The Veteran also reported cramping in the feet    with towel scrunches, limited motion in the left great toe, and early onset fatigue in the toes and ankles with running or fast walking.  The treatment provider noted that the Veteran was independent with stretching and use of night splints; however, if his symptoms of the plantar fascia returned, he may need to try dry needling again.  The treatment provider advised the Veteran to adhere to his running progression, as too great an increase in running distance may provoke foot or chronic compartment syndrome symptoms.  The assessment was soft tissue foot pain and flatfoot. 

A March 2014 VA treatment record notes that the Veteran reported intermittent painful cramping in the mid and forefoot areas of both feet associated with involuntary flexion of all toes.  A physical examination revealed normal muscle strength, no swelling or tenderness to palpation, neutral arches without evidence    of cavus or planus, and normal calcaneal valgus with flat stance swings into varus with toe stance.  In April 2014, the Veteran reported intrinsic muscle spasms in the feet.  It was noted that he was stretching his foot muscles every day.  A June 2014 VA treatment record notes intermittent painful cramping in the mid/forefoot bilaterally and involuntary flexion of all toes, which had since resolved.  The Veteran indicated that the pain occurred after running and with transfers.   

The Veteran underwent another VA examination in May 2015, during which he reported cramping pain in the sole of his feet about once a day, especially when exercising.  He also described some cramping pain and curling of the toes at night.  He denied any heel pain.  The Veteran reported stretching his feet before exercising and to relieve cramps.  He also reported constantly wearing orthotic inserts in his shoes, which helped, but he still remained symptomatic.  He denied any swelling, sensitivity to weather changes, or taking pain medications.  The Veteran did not report any flare-ups or functional impairment.  A physical examination revealed decreased longitudinal arch height on both feet on weight bearing; however, there was no evidence of tenderness, pain on manipulation of the feet, marked deformity, pronation, swelling, characteristic callouses, weight-bearing line fall over or medial 
to the great toe, or a lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  There was no inward bowing of the Achilles tendon (i.e., hindfoot, valgus, with lateral deviation of the heel) of either foot; no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot; no Morton's neuroma; no metatarsalgia; no hammer toe; no hallux valgus; no hallux rigidus; no pes cavus (clawfoot); and no degenerative or traumatic arthritis.  The examiner observed no other foot injuries or conditions than those        not already described and indicated that there was no evidence of pain, weakness, fatigability, incoordination, or any other functional loss that significantly limited functional ability during flare-ups or with repeated use over time for either foot.       The examiner also indicated that the Veteran's foot disabilities did not affect his    ability to perform occupational tasks.  

Upon review of the record, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's symptoms of bilateral pes planus with calcaneal plantar fasciitis more nearly approximate the criteria for severe pes planus throughout the appeal period. The record shows complaints of intermittent cramping and pain around the arch, heel, talofibular ligament, and plantar fascia of both feet.  On at least one occasion, a treatment provider observed bilateral foot pronation.  The Veteran also stretched daily and constantly wore custom orthotic inserts with some relief, but continued to report intermittent pain, particularly with exercise.  The Board finds   that the medical evidence of record does not demonstrate pronounced flatfoot,   marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation which is not improved by orthopedic shoes or appliances, or any symptoms analogous thereto, such that a higher rating would be warranted under Diagnostic Code 5276, even after consideration of pain and other symptoms described in DeLuca.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  As such, a rating in excess of 30 percent is not warranted under Diagnostic Code 5276.  

Although the Veteran's pes planus must be evaluated under Diagnostic Code 5276 as that condition is specifically listed in the Rating Schedule, the parties to the  Joint Motion questioned why the Veteran's calcaneal plantar fasciitis did not warrant a separate rating under another Diagnostic Code, such as Diagnostic Code 5284.  See Copeland, 27 Vet. App. at 336-38.  In this regard, in the February 2017 Joint Motion, the parties, citing to www.webmd.com, agreed that pes planus is a condition manifested by flattening of the arch of the foot, whereas plantar fasciitis is manifested by heel pain caused by the ligament which connects the heel bone to the toes.  Throughout the appeal period, the Veteran reported symptoms including 
intermittent bilateral foot pain and cramping, particularly when exercising. However, Diagnostic Code 5276 contemplates pain on manipulation and use of the feet, which is not explicitly limited to any particular area of the foot.  Thus, assigning separate ratings for foot pain from pes planus and foot pain from plantar fasciitis would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see    also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separate ratings are permissible where none of the symptomatology for one condition is duplicative of or overlapping with the symptomatology of another condition) (emphasis added).  Accordingly, separate ratings for pes planus and plantar fasciitis are not warranted.  

Moreover, the Board finds that even without pes planus, plantar fasciitis is appropriately rated as analogous to Diagnostic Code 5276, as symptoms such as pain on manipulation and use of the feet are contemplated, as well as improvement or lack thereof from built up shoes or arch supports.  The Board notes the Veteran reported improved symptoms with orthotics at times.  Regardless, as the record shows the Veteran has both pes planus and plantar fasciitis, the appropriate diagnostic code for rating his foot symptoms is Diagnostic Code (DC) 5276.        See Copeland, 27 Vet. App. at 337 ("[W]hen a condition is specifically listed in        the Schedule, it may not be rated by analogy. The fact that the appellant has been diagnosed with two separate conditions does not change this analysis; rather, VA must-as it did here-apply the DCs that specifically pertain to the listed conditions and determine the appropriate disability ratings.").

In sum, the Board finds that the Veteran's disability picture from pes planus with plantar fasciitis more nearly approximates the criteria for a 30 percent rating, but no  higher, during the course of the claim.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's pes planus with plantar fasciitis a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



ORDER

An initial rating of 30 percent for bilateral pes planus with calcaneal plantar fasciitis is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 30 percent for bilateral pes plans with calcaneal plantar fasciitis is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


